 

The Common Shares (as defined herein) have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended (the “Securities Act”), and, accordingly, may not be offered or sold
except pursuant to an effective registration statement under the Securities Act
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act and in accordance with
applicable state securities laws. In making the investment decision, the
Purchaser (as defined herein) must rely on its own examination of the terms of
the investment, including the merits and risks involved. The Common Shares have
not been recommended by any governmental or regulatory authority.

 

The Common Shares are subject to restrictions on transferability and resale and
may not be transferred or resold except as permitted under applicable securities
laws. An investment in the Common Shares involves risk. The Purchaser will be
required to bear the financial risks of an investment in the Common Shares for
an indefinite period of time.

 

RESTRICTED COMMON STOCK PURCHASE AGREEMENT

 

This RESTRICTED COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of
January 4, 2013, is made by and between American Eagle Energy Corporation, a
Nevada corporation (the “Company”), and Power Energy Holdings, LLC, an Illinois
limited liability company (the “Purchaser”). The Company and the Purchaser are
sometimes individually referred to in this Agreement as a “Party” and
collectively as the “Parties.”

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, an aggregate of 4,000,000 shares
of the Company’s common stock, par value $0.001 per share (such 4,000,000 shares
of common stock, collectively, the “Restricted Common Shares”), for an aggregate
purchase price of $4,000,000.00, in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

ARTICLE I

SALE AND PURCHASE OF the RESTRICTED common SHARES; Closing

 

SECTION 1.01         Sale and Purchase of the Restricted Common Shares. Subject
to the terms and conditions of this Agreement, at the Closing, the Company shall
issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, the Restricted Common Shares for the purchase price of $1.00 per
Restricted Common Share, with an aggregate purchase price of $4,000,000.00 (the
“Purchase Price”).

 

SECTION 1.02         Closing. The closing of the issuance, sale, and purchase of
the Restricted Common Shares (the “Closing”) shall take place at the offices of
the Company, at 2549 West Main Street, Suite 202, Littleton, Colorado 80120, at
9:00 a.m. Mountain Standard Time on January 4, 2013, or at such other location
or time or on such other date as the Parties may agree. The date on which the
Closing will occur is referred to herein as the “Closing Date.” At the Closing,
the Company shall issue and deliver to the Purchaser a stock certificate
(bearing the legend described in Section 3.08), registered in the name of the
Purchaser, representing the Restricted Common Shares in exchange for the payment
of the Purchase Price by the Purchaser to the Company pursuant to the wire
transfer instructions furnished by the Company.

 

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchaser as of the Closing
Date as follows:

 

SECTION 2.01         Organization and Good Standing. The Company and its
subsidiaries have been duly incorporated or organized and are validly existing
and in good standing under the laws of their respective jurisdictions of
incorporation or organization, are duly qualified to do business, and are in
good standing in each jurisdiction in which their respective ownership or lease
of property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or in good standing or have such
power or authority would not, individually or in the aggregate, have a material
adverse effect on the Company and its subsidiaries taken as a whole or on the
performance by the Company of its obligations under this Agreement (a “Company
Material Adverse Effect”).

 

SECTION 2.02         Authority and Binding Obligation. The Company has the
necessary corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder. The Company has duly executed and
delivered this Agreement and, assuming due authorization, execution, and
delivery hereof by the Purchaser, this Agreement constitutes the valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, or other similar laws relating
to creditors’ rights and general principles of equity.

 

SECTION 2.03         Capitalization. All issued and outstanding shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable and are not subject to any preemptive rights.
Except as disclosed in the Company Reports (as defined in Section 2.08), (i)
there are no options, warrants, calls, subscriptions, convertible securities, or
other rights, agreements, or commitments that obligate the Company or any of its
subsidiaries to issue, transfer, sell, or register any shares of capital stock
or other securities of the Company or any of its subsidiaries, (ii) there are no
outstanding obligations of the Company or any of its subsidiaries to repurchase,
redeem, or otherwise acquire any shares of capital stock of the Company or any
of its subsidiaries, and (iii) there are no outstanding stock appreciation
rights, security-based performance units, “phantom” stock, or other security
rights or other agreements or arrangements pursuant to which any person is or
may be entitled to receive any payment or other value based on the revenues,
earnings, or financial performance or other attribute of the Company or any of
its subsidiaries or assets or calculated in accordance therewith (other than
payments or commissions to employees or agents of the Company or any of its
subsidiaries in the ordinary course of business consistent with past practices).
The Company has no outstanding bonds, debentures, notes, or other obligations,
the holders of which have the right to vote (or which are convertible into or
exercisable for securities having the right to vote) with the stockholders of
the Company on any matter. There are no voting trusts or other agreements or
understandings to which the Company is a party with respect to the voting of
capital stock of the Company.

 

- 2 -

 

 

SECTION 2.04         The Restricted Common Shares. The Restricted Common Shares
to be issued and sold by the Company hereunder, when issued and delivered and
paid for as provided herein, will be duly authorized, validly issued, fully
paid, and nonassessable. The issuance of the Restricted Common Shares is not
subject to any preemptive or similar rights.

 

SECTION 2.05         No Violation or Default. Neither the Company nor any of its
subsidiaries is: (i) in violation of its articles of incorporation or bylaws or
similar organizational documents, (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant, or condition contained
in any indenture, mortgage, deed of trust, loan agreement, or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, or
(iii) in violation of any law or statute or any judgment, order, rule, or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Company
Material Adverse Effect.

 

SECTION 2.06         No Conflicts. The execution, delivery, and performance by
the Company of this Agreement, including the issuance and sale of the Restricted
Common Shares, will not: (i) result in any violation of the provisions of the
articles of incorporation or bylaws or similar organizational documents of the
Company or any of its subsidiaries, (ii) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge, or encumbrance upon
any property or assets of the Company or any of its subsidiaries pursuant to,
any indenture, mortgage, deed of trust, loan agreement, or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, or
(iii) result in the violation of any law or statute or any judgment, order,
rule, or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
conflict, breach, violation, or default that would not, individually or in the
aggregate, have a Company Material Adverse Effect.

 

SECTION 2.07         No Governmental Consents Required. Subject, in part, to the
truth and accuracy of the Purchaser’s representations set forth in Article III,
no consent, approval, authorization, order, license, registration, or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required to be obtained or made by the Company for the execution,
delivery, and performance by the Company of this Agreement, including the
issuance and sale of the Restricted Common Shares.

 

SECTION 2.08         Financial Statements. The financial statements (including
the related notes thereto) of the Company and its consolidated subsidiaries
included or incorporated by reference in the periodic reports filed by the
Company with the U.S. Securities and Exchange Commission (the “Commission”)
since December 31, 2011 (including exhibits and any amendments thereto or
incorporated by reference therein, collectively, the “Company Reports”) comply
in all material respects with the applicable requirements of the Securities Act
of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as applicable, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified (subject, in the case
of unaudited statements, to (i) such exceptions as may be permitted for
Quarterly Reports on Form 10-Q filed with the Commission and (ii) normal,
recurring year-end audit adjustments that are not material in the aggregate).
Such financial statements have been prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis throughout the periods covered thereby, except as may be noted therein.

 

- 3 -

 

 

SECTION 2.09         No Company Material Adverse Effect. Since the date of the
most recent financial statements of the Company included or incorporated by
reference in the Company Reports, (i) there has not been any Company Material
Adverse Effect and (ii) except for the transactions contemplated by this
Agreement and the transactions identified on Schedule 2.09, the Company and its
subsidiaries have conducted their respective businesses in the ordinary course.

 

SECTION 2.10         No Other Representations or Warranties. Except for the
representations and warranties made by the Company in this Article II, neither
the Company nor any other person makes any representation or warranty with
respect to the Company or its subsidiaries or their respective businesses,
operations, assets, liabilities, condition (financial or otherwise), or
prospects, notwithstanding the delivery or disclosure to the Purchaser or any of
its affiliates or representatives of any documentation, forecasts, or other
information with respect to any one or more of the foregoing.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents and warrants to the Company as of the Closing Date as
follows:

 

SECTION 3.01         Organization and Good Standing. The Purchaser has been duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization, is duly qualified to do business, and is in good
standing in each jurisdiction in which its ownership or lease of property or the
conduct of its business requires such qualification, and has all power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged, except where the failure to be so qualified, in good
standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the Purchaser or on the performance
by the Purchaser of its obligations under this Agreement (a “Purchaser Material
Adverse Effect”).

 

SECTION 3.02         Authority and Binding Obligations. The Purchaser has the
necessary limited liability company power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The Purchaser has duly
executed and delivered this Agreement and, assuming due authorization,
execution, and delivery hereof by the Company, this Agreement constitutes the
valid and legally binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, or other similar
laws relating to creditors’ rights and general principles of equity.

 

SECTION 3.03         No Conflicts. The execution, delivery, and performance by
the Purchaser of this Agreement, including the purchase of the Common Shares,
will not (i) result in any violation of the provisions of the organizational
documents of the Purchaser, (ii) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge, or encumbrance upon
any property or assets of the Purchaser pursuant to, any indenture, mortgage,
deed of trust, loan agreement, or other agreement or instrument to which the
Purchaser is a party or by which it is bound or to which any of its properties
or assets is subject, or (iii) result in the violation of any law or statute or
any judgment, order, rule, or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such conflict, breach, violation, or default that would
not, individually or in the aggregate, have a Purchaser Material Adverse Effect.

 

- 4 -

 

 

SECTION 3.04         No Governmental Consents Required. No consent, approval,
authorization, order, license, registration, or qualification of or with any
court or arbitrator or governmental or regulatory authority is required to be
obtained or made by the Purchaser for the execution, delivery, and performance
by the Purchaser of this Agreement.

 

SECTION 3.05         Purchase Entirely for Own Account. The Purchaser has not
been formed solely for the purpose of making this investment and is acquiring
the Restricted Common Shares for its own account for the purpose of investment
only, without any view toward sale or distribution.

 

SECTION 3.06         Accredited Investor. The Purchaser and each of its members,
Robert Trusz, George P. Archos, and William Jegen, are “accredited investors”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act.

 

SECTION 3.07          Investment Experience. The Purchaser has such knowledge
and experience in financial and business matters so as to be able to evaluate
the risks and merits of its investment in the Company and it is able financially
to bear the risks thereof.

 

SECTION 3.08         Other Securities Laws Compliance Matters. The Purchaser
understands that (i) the Restricted Common Shares have not been registered under
the Securities Act or qualified under any state securities or blue sky laws by
reason of their issuance in a transaction exempt from the registration
requirements of the Securities Act and the qualification requirements of the
various state securities or blue sky laws and, therefore, cannot be resold
unless they are registered under the Securities Act and qualified under
applicable state securities laws or unless exemptions from such registration and
qualification requirements are available, (ii) even if the Restricted Common
Shares are subsequently registered under the Securities Act and qualified under
state securities or blue sky laws, or exemptions from such registration and
qualification requirements are available, the amount or percentage of the
Restricted Common Shares that may be sold or transferred may be limited by
applicable federal and state laws, rules, and regulations, and (iii) no public
agency has reviewed the accuracy or adequacy of any information furnished to the
Purchaser and the Purchaser’s representatives in connection with the Purchaser’s
purchase of the Restricted Common Shares. The Purchaser agrees that all stock
certificates representing Restricted Common Shares shall bear the following
legend (or substantially equivalent language):

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THAT ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT AN EXEMPTION FROM REGISTRATION THEREUNDER IS AVAILABLE.”

 

- 5 -

 

 

SECTION 3.09         Access to Information. The Purchaser acknowledges that the
Purchaser has had access to such financial and other information relating to the
Company, including the Company Reports and the Company’s other annual,
quarterly, and current reports, registration statements, prospectuses, proxy
statements, information statements, and other documents (including exhibits and
amendments ) filed by the Company with the Commission and other publicly
available information regarding the Company, required for the Purchaser to make
an informed decision with respect to the Purchaser’s purchase of the Restricted
Common Shares hereby and that the Purchaser has had an opportunity to discuss
the Company’s business, management, and financial affairs with the Company’s
management, and has had all of the Purchaser’s questions regarding the Company
or the Restricted Common Shares answered to the Purchaser’s satisfaction.
Without limitation of the generality of the foregoing, the Purchaser further
acknowledges that it has had access to certain financial and other information
relating to the Company in connection with the transactions identified on
Schedule 2.09. The Purchaser acknowledges that it should carefully review the
risk factors set forth in the Company Reports. The Purchaser is not relying upon
any representation or warranty of any employee, officer, or director of the
Company other than as provided herein. The Purchaser has obtained the advice of
independent counsel and tax advisors of the Purchaser’s choice in connection
with this Agreement and the transactions contemplated hereby or has knowingly
elected not to receive such counsel.

 

ARTICLE IV

CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER

 

The obligations of the Purchaser to purchase and pay for the Restricted Common
Shares at the Closing are subject to the satisfaction, at or prior to the
Closing, of the following conditions (any or all of which may be waived by the
Purchaser, in whole or in part):

 

SECTION 4.01         Stock Certificates. The Purchaser shall have received a
certificate representing the Restricted Common Shares (bearing the legend
described in Section 3.08).

 

SECTION 4.02         Representations and Warranties. The representations and
warranties contained in Article II shall be true and correct in all material
respects as of the Closing, and an executive officer of the Company shall have
certified to such effect to the Purchaser in writing.

 

SECTION 4.03         Performance. The Company shall have performed and complied
in all material respects with all agreements contained herein required to be
performed or complied with by it at or prior to the Closing and an executive
officer of the Company shall have certified to the Purchaser in writing to such
effect.

 

SECTION 4.04         Closing Certificates. The Purchaser shall have received
copies of the following certificates and other documents:

 

(a)          a certificate of the Secretary of State of the State of Nevada,
dated as of a recent date, as to the good standing of the Company; and

 

(b)          a certificate of the Secretary of the Company dated the Closing
Date and certifying:

 

(i)          that attached thereto are true and complete copies of the articles
of incorporation and bylaws of the Company as in effect on the Closing Date; and

 

(ii)         that attached thereto is a true and complete copy of all
resolutions of the Board of Directors of the Company authorizing the execution,
delivery, and performance of this Agreement, including the issuance and sale of
the Restricted Common Shares, and that all such resolutions are in full force
and effect.

 

- 6 -

 

 

SECTION 4.05         No Actions or Proceedings. No action or proceeding by or
before any court, administrative body, or governmental agency shall have been
instituted or threatened that seeks to enjoin, restrain, or prohibit this
Agreement or the consummation of the transactions contemplated by this
Agreement. No law or regulation shall be in effect and no court order shall have
been entered in any action or proceeding instituted by any party that enjoins,
restrains, or prohibits this Agreement or the consummation of the transactions
contemplated by this Agreement.

 

ARTICLE V

CONDITIONS TO the OBLIGATIONS of the company

 

The obligations of the Company to issue and sell the Restricted Common Shares at
the Closing are subject to the satisfaction, at or prior to the Closing, of the
following conditions (any or all of which may be waived by the Company, in whole
or in part):

 

SECTION 5.01         Representations and Warranties. The representations and
warranties contained in Article III shall be true and correct in all material
respects as of the Closing, and an executive officer of the Purchaser shall have
certified to such effect to the Company in writing.

 

SECTION 5.02         Performance. The Purchaser shall have performed and
complied in all material respects with all agreements contained herein required
to be performed or complied with by it at or prior to the Closing and an
executive officer of the Purchaser shall have certified to the Company in
writing to such effect.

 

SECTION 5.03         No Actions or Proceedings. No action or proceeding by or
before any court, administrative body, or governmental agency shall have been
instituted or threatened that seeks to enjoin, restrain, or prohibit this
Agreement or the consummation of the transactions contemplated by this
Agreement. No law or regulation shall be in effect and no court order shall have
been entered in any action or proceeding instituted by any party that enjoins,
restrains, or prohibits this Agreement or the consummation of the transactions
contemplated by this Agreement.

 

ARTICLE VI

INDEMNIFICATION

 

SECTION 6.01         Survival. All covenants, agreements, representations, and
warranties made by either Party in this Agreement, and the indemnification
obligations of the Parties with respect thereto, shall survive the execution and
delivery of this Agreement and the Closing and continue in full force and effect
until the one-year anniversary of the Closing Date (the “Expiration Date”). If,
at any time prior to the Expiration Date, any Purchaser Indemnified Party or
Company Indemnified Party (as such terms are defined in Sections 6.02 and 6.03,
respectively), as the case may be, delivers to the other Party a written notice
asserting a claim for indemnification hereunder, then the claim asserted in such
written notice shall survive until such time as such claim is finally resolved.

 

SECTION 6.02         Indemnification of the Purchaser. The Company shall
indemnify and hold harmless the Purchaser and each affiliate, member, director,
officer, employee, agent, representative, and successor-in-interest of the
Purchaser (the “Purchaser Indemnified Parties”) from and against any and all
Losses (as defined below) asserted against, resulting to, imposed upon, or
incurred or suffered by the Purchaser Indemnified Parties, directly or
indirectly, as a result of or arising from (i) any inaccuracy in or breach of
any of the representations and warranties made by the Company in this Agreement
or (ii) any breach of or nonperformance by the Company of its covenants,
agreements, or other obligations under this Agreement. For purposes of this
Agreement, “Losses” means any loss, damage, liability, settlement, judgment,
award, fine, penalty, or reasonable fee (including reasonable attorneys’ fees),
cost, or expense.

 

- 7 -

 

 

SECTION 6.03         Indemnification of the Company. The Purchaser shall
indemnify and hold harmless the Company and each affiliate, stockholder,
director, officer, employee, agent, representative, and successor-in-interest of
the Company ( the “Company Indemnified Parties”) from and against any and all
Losses, asserted against, resulting to, imposed upon, or incurred or suffered by
the Company Indemnified Parties, directly or indirectly, as a result of or
arising from (i) any inaccuracy in or breach of any of the representations and
warranties made by the Purchaser in this Agreement or (ii) any breach of or
nonperformance by the Purchaser of its covenants, agreements, or other
obligations under this Agreement.

 

SECTION 6.04         Exclusive Remedies. The remedies provided in this Article
VI shall be deemed the sole and exclusive remedies of the Parties with respect
to this Agreement and the transactions contemplated hereby after the Closing,
and no Party shall pursue or seek to pursue any other remedy except for any
equitable relief to which any Party may be entitled or in the case of fraud.

 

ARTICLE VII

RULE 144; MISCELLANEOUS

 

SECTION 7.01         Rule 144.

 

(a)          With a view to making available the benefits of certain rules and
regulations of the Commission that may permit the sale of the Restricted Common
Shares to the public without registration, the Company agrees to use its
commercially reasonable efforts to:

 

(i)          make and keep adequate current public information with respect to
the Company available in accordance with Rule 144 under the Securities Act; and

 

(ii)         file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act.

 

(b)          The Purchaser acknowledges that the Restricted Common Shares must
be held indefinitely unless subsequently registered under the Securities Act or
an exemption from such registration is available. The Purchaser is aware of the
provisions of Rule 144 promulgated under the Securities Act that permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, which may include, depending on the status of the Purchaser,
among other things, the availability of certain current public information about
the Company; the resale occurring not less than a specified period after a party
has purchased and paid for the security to be sold; the number of shares being
sold during any three-month period not exceeding specified limitations; the sale
being effected through a “brokers’ transaction,” a transaction directly with a
“market maker,” or a “riskless principal transaction” (as those terms are
defined in the Securities Act or the Exchange Act and the rules and regulations
promulgated thereunder); and the filing of a Form 144 notice, if applicable. The
Purchaser acknowledges and understands that, notwithstanding any obligation
under Section 7.01(a) above, the Company may not be satisfying the current
public information requirement of Rule 144 at the time the Purchaser wishes to
sell the Restricted Common Shares, and that, in such event, the Purchaser may be
precluded from selling such securities under Rule 144, even if the other
applicable requirements of Rule 144 have been satisfied. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Restricted Common Shares for resale. The Purchaser acknowledges that, in the
event the applicable requirements of Rule 144 are not met, registration under
the Securities Act or a different exemption from registration will be required
for any disposition of the Restricted Common Shares. The Purchaser understands
that, although Rule 144 is not exclusive, the Commission has expressed its
opinion that persons proposing to sell restricted securities received in a
private offering other than in a registered offering or pursuant to Rule 144
will have a substantial burden of proof in establishing that an exemption from
registration is available for such offers or sales and that such persons and the
brokers who participate in the transactions do so at their own risk.

 

- 8 -

 

 

SECTION 7.02         Brokerage. Each Party hereto will indemnify and hold
harmless the other Party against and in respect of any claim for brokerage or
other commissions relative to this Agreement or to the transactions contemplated
hereby, based in any way on agreements, arrangements, or understandings made or
claimed to have been made by such Party with any third party.

 

SECTION 7.03         Expenses. Each Party shall pay all of its own fees and
expenses incurred in connection with the negotiation, preparation, and execution
of this Agreement.

 

SECTION 7.04         Notices. All notices, requests, consents, and other
communications hereunder shall be in writing and will be deemed to have been
duly given when (i) delivered by hand (with written confirmation of receipt),
(ii) received by the addressee, if sent by a nationally recognized overnight
delivery service, (iii) received by the addressee, if mailed by certified or
registered mail, return receipt requested, postage prepaid, or (iv) sent by
facsimile or email (with confirmation of receipt), addressed as follows:

 

If to the Company:

 

2549 W. Main Street, Suite 202

Littleton, Colorado 80120

Attention: Bradley M. Colby

Facsimile: (303) 798-5767

 

With a copy to:

(which shall not constitute notice)

 

Baker & Hostetler LLP

600 Anton Blvd., Suite 900

Costa Mesa, California 92626

Attention: Randolf W. Katz

Facsimile: (714) 966-8802

 

If to the Purchaser:

 

Power Energy Holdings, LLC

778 Frontage Rd., Suite 122

Northfield, Illinois 60093

Attention: George P. Archos

Facsimile: (        )           -           

 

- 9 -

 

 

With a copy to:

(which shall not constitute notice)

 

            Attention:    

Facsimile: (        )             -            

 

or, in any such case, at such other address or addresses as shall have been
furnished in writing by such Party to the other.

 

SECTION 7.05         Governing Law. The execution, delivery, and performance of
this Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Nevada without giving effect to any choice or conflict
of law provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Nevada. Any proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement shall be
brought or otherwise commenced in any state or federal court of the United
States situated in Denver County, Colorado.

 

SECTION 7.06         Entire Agreement. This Agreement, including the Schedule
hereto, supersedes all prior agreements between the Parties with respect to its
subject matter and constitutes the sole and entire agreement of the Parties with
respect to the subject matter hereof. All Schedules and Exhibits hereto are
hereby incorporated herein by reference.

 

SECTION 7.07         Assignments and Successors. This Agreement shall not be
assigned by either of the Parties (whether by operation of law or otherwise)
without the prior written consent of the other Party, which consent may be
withheld, delayed, denied, or conditioned by such Party in its sole and absolute
discretion. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by the Parties and their
respective successors and assigns.

 

SECTION 7.08         Counterparts; Effectiveness. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 7.09         Amendments. This Agreement may be amended or modified with
the written consent of the Company and the Purchaser.

 

SECTION 7.10         Severability. If any provision of this Agreement shall be
declared void or unenforceable by any judicial or administrative authority, the
validity of any other provision and of the entire Agreement shall not be
affected thereby.

 

SECTION 7.11         Section Headings; Construction. The headings of Articles
and Sections in this Agreement are for convenience only and are not to be
considered in construing or interpreting any term or provision of this
Agreement. All references to “Article”, “Articles”, “Section”, or “Sections”
refer to the corresponding Article, Articles, Section, or Sections (or
sub-Section or sub-Sections) of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms.

 

- 10 -

 

 

SECTION 7.12         No Third-Party Beneficiaries. This Agreement shall not
confer any rights or remedies upon any person other than the Parties and their
respective successors and permitted assigns, except for the rights of the
Purchaser Indemnified Parties and Company Indemnified Parties under Article VI
of this Agreement.

 

[Signatures of the Parties appear on the next page.]

 

- 11 -

 

 

IN WITNESS WHEREOF, the undersigned have executed this Restricted Common Stock
Purchase Agreement as of the date first set forth above.

 

  THE COMPANY:       AMERICAN EAGLE ENERGY CORPORATION

 

  By: /s/ Bradley M. Colby     Bradley M. Colby, President and     Chief
Executive Officer

 

  THE PURCHASER:       POWER ENERGY HOLDINGS, LLC

 

  By: /s/ George P. Archos     George P. Archos, authorized signatory

 

- 12 -

 

 

Schedule 2.09

 

1.The Company, SM Energy Company (“SM”), and NextEra Resources may enter into
one or a series of agreements that relate to a sale by SM (the “SM Transaction”)
to NextEra Resources and the Company of certain of its interests in certain
Company-operated wells and related real property or leases (the “SM Transferred
Interests”). Although no assurances can be given as to whether the SM
Transaction will close on the terms that have been disclosed to the Purchaser,
or whether the SM Transaction will close at all, the Company currently expects
that the SM Transaction will close within four weeks of the date hereof. The
Company and the Purchaser have entered into discussions, which may result in the
Purchaser being a minority participant (at such closing or thereafter) in the SM
Transaction for the purchase of the SM Transferred Interests and a party to one
of more of such agreements.

 

2.The Company and the Purchaser may enter into one or a series of agreements
that relate to a sale by the Company to the Purchaser (the “Power Transaction”)
of certain of the Company’s production of crude oil from certain
Company-operated wells located in Divide County, North Dakota. Although no
assurances can be given as to whether the Power Transaction will close on the
terms that have been discussed between the Company and the Purchaser, or whether
the Power Transaction will close at all, the Company currently expects that the
Power Transaction will close within four weeks of the date hereof.

 

3.The Company and NextEra Energy Gas Producing, LLC (“NextEra”) may enter into
one or a series of agreements that relate to a sale by NextEra (the “NextEra
Transaction”) to the Company of certain of NextEra’s interests in certain
Company-non-operated wells and related real property or leases (the “NextEra
Transferred Interests”). Although no assurances can be given as to whether the
NextEra Transaction will close on the terms that have been disclosed to the
Purchaser, or whether the NextEra Transaction will close at all, the Company
currently expects that the NextEra Transaction will close within four weeks of
the date hereof. The Company and the Purchaser have entered into discussions,
which may result in the Purchaser being a minority participant (at such closing
or thereafter) in the NextEra Transaction for the purchase of the NextEra
Transferred Interests and a party to one of more of such agreements.

 

4.The Company and Macquarie Bank Limited (“Macquarie”) may enter into one or a
series of agreements that relate to a financing in favor of the Company by
Macquarie (the “Macquarie Transaction”). Although no assurances can be given as
to whether the Macquarie Transaction will close on the terms that have been
disclosed to the Purchaser, or whether the Macquarie Transaction will close at
all, the Company currently expects that the Macquarie Transaction will close
within four weeks of the date hereof.

 

 

